IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                No. 06-40609
                                                                    F I L E D
                              Summary Calendar                      August 30, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TAIRONE TRANIEL STANFORD

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:98-CR-151-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Tairone Traniel Stanford, federal prisoner # 07316-078, appeals the
district court’s summary dismissal of his motion to modify his sentence,
purportedly filed pursuant to 18 U.S.C. § 3582(b)(2)(B). Section “3582(b)(2)(B)”
does not exist. A district court may modify the imposed term of imprisonment
under limited circumstances. § 3582(c). Because Stanford’s motion did not fall
under any of the provisions of § 3582(c), it was unauthorized and without
jurisdictional basis. United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-40609

Moreover, it cannot be construed as a 28 U.S.C. § 2255 motion to vacate, because
Stanford has already filed one § 2255 motion and the current motion is subject
to the jurisdictional bar of the successive-motion provision, 28 U.S.C.
§ 2244(b)(3)(A). See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
      Because Stanford’s appeal is without arguable merit, we DISMISS the
appeal as frivolous. Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH
CIR. R. 42.2.   The Government’s motion for summary affirmance and the
alternative motion for an extension of time to file an appellate brief are DENIED
as unnecessary. Stanford is hereby WARNED that any further repetitious or
frivolous filings, including those attempting to circumvent statutory restrictions
on filing second or successive § 2255 motions, may result in the imposition of
sanctions against him.      These sanctions may include dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction.




                                         2